PER CURIAM.
Order (77 N. Y. Supp. 889) reversed, with $10 costs and disbursements, and motion to vacate injunction denied, with $10 costs. Injunction modified by striking out that part thereof which reads as follows: “And that they be further enjoined.- and restrained, until the further order of the-court, from interfering with the restoration of the street by the plaintiff herein, and from, in any way using the pole which it has put upon the premises,”—upon opinion in Paige v. Railway Co. (decided herewith) 79 N. Y. Supp, 266.
KELLOGG, J., dissenting.